Citation Nr: 1430858	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for major depressive disorder and assigned a 50 percent disability rating effective March 31, 2008.  The RO also denied entitlement to a TDIU.

The matter was previously remanded by the Board in February 2013 for additional development.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Pursuant to the February 2013 remand, the Veteran underwent a VA examination in August 2013.  As part of the TDIU claim on appeal, the examiner was to indicate whether it was at least as likely as not that the Veteran's service-connected disabilities (major depressive disorder, left wrist injury, right wrist injury, hypertension, right wrist scar, and left wrist scar), either alone or in the aggregate, precluded him from obtaining and maintaining substantially gainful employment.  Unfortunately, no such opinion was provided, as the August 2013 examiner only commented on the impact of the Veteran's depressive disorder on his employability.

During the pendency of the Veteran's appeal, the U.S. Court of Appeals for the Federal Circuit held that in a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d. 1350, 1354 (Fed. Cir. 2013).  However, because such an opinion was requested in the Board's prior remand, it must still be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In light of this action for the Veteran's TDIU claim, his claim for a higher initial rating for major depressive disorder must also be remanded, as it would be premature for the Board to address extraschedular consideration of that disability where the record is still incomplete in a number of relevant areas probative of the issue of employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  Although not specifically addressed in the Brambley decision, the Board notes that the rating criteria for major depressive disorder also contemplate occupational impairment, and therefore further development on the issue of employability may be probative in assessing the current severity of the Veteran's depressive disorder.

Finally, the August 2013 VA examiner concluded that the Veteran did not meet the criteria for a current Axis I psychiatric condition, based on the examiner's finding that the "Veteran's report of depressive symptoms was inconsistent."  While this evidence should be considered, another examination should be scheduled to assess the severity of the Veteran's service-connected major depressive disorder, as the Veteran's recent VA treatment records continue to reflect an Axis I diagnosis of recurrent depression.  If the assigned VA examiner again finds that no current Axis I diagnosis is present, a thorough explanation must be provided.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Finally, the Board notes that VA correspondence mailed to the Veteran has been returned by the postal service as undeliverable.  The most recent correspondence from the Veteran dated in June 2010 shows an address on Foothills Drive.  See VA Form 21-4138, dated June 23, 2010.  Subsequent correspondence, including an August 2013 supplemental statement of the case (SSOC), was mailed to the Veteran at an address on West Huntsville Avenue, but this has been returned by the postal service.  See SSOC, dated August 28, 2013.  The AMC also mailed the Veteran a letter at an address on Montgomery Park Boulevard in July 2013, but this also was returned as undeliverable.  See AMC letter, dated July 24, 2013.  The Veteran did report for his VA examination scheduled in August 2013, and it appears that VHA has an address for him on Summer Shade Road.  See C&P Exam Detail, printed on March 29, 2013.  Finally, VBMS shows an address for the Veteran on Old Phelps Road, and a VA letter was mailed to him at that address on January 27, 2014.  On remand, efforts should be undertaken to verify the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to verify the Veteran's current mailing address.  For a pertinent summary, please review the discussion in the body of this remand, above.

2.  Obtain the Veteran's VA treatment records for the period from March 2013 through the present and associate them with the claims file.

3.  Thereafter, schedule the Veteran for a VA mental disorders examination. The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected major depressive disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's major depressive disorder on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

If the examiner determines that major depressive disorder is not present, he/she must provide a detailed explanation to support this conclusion, to include, if possible, references to specific findings made by the examiner. 

It is specifically requested that the examiner indicate whether it is at least as likely as not (50% or greater probability) the Veteran's service-connected major depressive disorder, left wrist injury, right wrist injury, hypertension, right wrist scar, and left wrist scar (either alone or in the aggregate) preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regards to his age.

If the assigned examiner is unwilling or unable to offer such an opinion, additional examinations with different examiners should be scheduled as needed.

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2013).

5.  Finally, readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



